Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickerstaff et al. Pub. No. US 2016/0035140 A1 [Bickerstaff] in view of Bergstrom et al. Pub. No. US 2002/0000994 A1 [Bergstrom] and further in view of Yamashita et al. Pub. No. US 2013/0021435 A1 [Yamashita].
1.  Bickerstaff discloses a display configured to display image data [Fig. 1, 20], a plurality of light sources configured to illuminate the display [Fig. 4, 150]; and a display system controller [¶ 77 The external video signal source can provide the functionality of the image generator 480 and act as a controller to compensate for the lower frequency component of motion of the observer's head by changing the viewpoint of the displayed image] configured to receive the current image data frame, 
However Bergstrom teaches image data comprising a current image data frame with a plurality of color components [¶ 112].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bickerstaff with Bergstrom as required by this claim, since such modifications optimize the color quality.
As per “the control information comprising an indication to inactivate a selected color component within the current image data frame, and control at least one control input for at least one of the plurality of light sources based on the embedded control information so as to inactivate the selected color component within the current image data frame” Yamashita teaches such limitations [¶ 781 where the modified invention provides for where the separation inactivates selected color component].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bickerstaff in view of Bergstrom with Yamashita as required by this claim, since such modifications optimize the color quality.
19.  Bickerstaff discloses a display system controller configured to perform a method [Fig. 1, 20 & ¶ 77].  Bickerstaff is silent on the method comprising: receiving a current image data frame with a plurality of color components; reading control information embedded in the current image data frame, the control information comprising an indication to inactivate a selected color component within the current image data frame; and controlling at least one control input for at least one light source based 
However Bergstrom teaches receiving a current image data frame with a plurality of color components [¶ 112].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bickerstaff with Bergstrom as required by this claim, since such modifications optimize the color quality.
	As per “reading control information embedded in the current image data frame, the control information comprising an indication to inactivate a selected color component within the current image data frame; and controlling at least one control input for at least one light source based on the embedded control information so as to inactivate the selected color component within the current image data frame” Yamashita teaches such limitations [¶ 781 where the modified invention provides for where the separation inactivates selected color component and the required control must be present].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bickerstaff in view of Bergstrom with Yamashita as required by this claim, since such modifications optimize the color quality.
Allowable Subject Matter
Claims 2-18 and 20-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wu et al. Pub. No. US 2018/0091847 A1.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gustavo Polo/Primary Examiner, Art Unit 2694